 

Exhibit 10.05

 



THE REGISTERED HOLDER OF THIS WARRANT, BY ITS ACCEPTANCE HEREOF, AGREES THAT IT
WILL NOT SELL, TRANSFER OR ASSIGN THIS WARRANT EXCEPT AS HEREIN PROVIDED.
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

VOID AFTER 5:00 P.M. EASTERN TIME, JULY 27, 2021

 

WARRANT

 

for the Purchase of

 

450,000 Shares of Common Stock

 

of

 

LONG BLOCKCHAIN CORP.

 





1. Warrant.



 

THIS CERTIFIES THAT, for good and valuable consideration, duly paid by or on
behalf of Andrew Stranberg (the “Holder”), as registered owner of this Warrant,
to Long Blockchain Corp. (the “Company”), Holder is entitled, at any time or
from time to time at or after July 27, 2018 (the “Commencement Date”), and at or
before 5:00 p.m., Eastern Time July 27, 2021 (the “Expiration Date”), but not
thereafter, to subscribe for, purchase and receive, in whole or in part, up to
four hundred fifty thousand (450,000) shares of Common Stock of the Company,
$0.0001 par value (“Common Stock”). If the Expiration Date is a day on which
banking institutions are authorized by law to close, then this Warrant may be
exercised on the next succeeding day which is not such a day in accordance with
the terms herein. During the period ending on the Expiration Date, the Company
agrees not to take any action that would terminate the Warrant. This Warrant is
initially exercisable at $0.50 per share of Common Stock purchased; provided,
however, that upon the occurrence of any of the events specified in Section 6
hereof, the rights granted by this Warrant, including the exercise price and the
number of shares of Common Stock to be received upon such exercise, shall be
adjusted as therein specified. The term “Exercise Price” shall mean the initial
exercise price or the adjusted exercise price, depending on the context, of a
share of Common Stock. The terms “Securities” or “Warrant Shares” shall mean the
shares of Common Stock issuable upon exercise of this Warrant.

 

   

 

 



2.  Exercise.

 

2.1. Exercise Form. In order to exercise this Warrant, the exercise form
attached hereto must be duly executed and completed and delivered to the
Company, together with this Warrant and, unless Holder elects to exercise this
Warrant on “cashless” basis pursuant to Section 2.2 by so specifying in the
exercise form, payment in cash of the Exercise Price for the Securities being
purchased. If the subscription rights represented hereby shall not be exercised
at or before 5:00 p.m., Eastern time, on the Expiration Date, this Warrant shall
become and be void without further force or effect, and all rights represented
hereby shall cease and expire. The Holder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof. Under no circumstances
will the Company be required to net cash settle this Warrant upon its exercise.

 

2.2. Cashless Exercise. In lieu of paying cash pursuant to Section 2.1 above,
Holder may elect to exercise this Warrant on a “cashless” basis and receive the
number of Shares equal to the value of this Warrant (or the portion thereof
being exercised), in which event the Company shall issue Shares to Holder in
accordance with the following formula:

 

X      =Y * (A - B) / A    



where:    



X      =the number of Shares to be issued to Holder;    



Y      =the number of Shares for which the Warrant is being exercised;    



A      =the fair market value of one Share; and

 





B      =the Exercise Price.



 

For purposes of this Section 2.2, the fair market value of a Share shall be the
average VWAP per share of Common Stock for the ten trading days immediately
preceding the date of exercise; provided, however, if there is no active public
market, the value shall be the fair market value thereof, as determined in good
faith by the Company’s Board of Directors. “VWAP” shall mean, for any date, the
price determined by the first of the following clauses that applies: (a) if the
Common Stock is then listed or quoted on a national securities exchange, the
daily volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the exchange on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a trading day from 9:30 a.m.
(New York City time) to 4:00 p.m. (New York City time)), or (b) if the Common
Stock is not then listed or quoted for trading on a national securities exchange
and if prices for the Common Stock are then reported by OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the closing bid price per share of the Common Stock so reported.

 

 2 

 







 

2.3. Delivery of Certificates Upon Exercise. Shares of Common Stock purchased
hereunder shall be transmitted by the Company’s transfer agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
if the Company is then a participant in such system and there is an effective
registration statement permitting the resale of the Warrant Shares by the Holder
(provided the Holder and/or its broker deliver all certifications and other
documentation reasonably requested by the Company’s transfer agent or counsel to
the Company), and otherwise by physical delivery of a certificate to the address
specified by the Holder in the Notice of Exercise by the date that is two (2)
trading days after the latest of (x) the delivery to the Company of the Notice
of Exercise Form, (y) surrender of this Warrant (if required) and (z) payment of
the aggregate Exercise Price as set forth above (including by cashless exercise,
if permitted) and all taxes required to be paid by the Holder, if any, pursuant
to Section 2(d)(vi) prior to the issuance of such shares, having been paid (such
date, the “Warrant Share Delivery Date”). This Warrant shall be deemed to have
been exercised on the first date on which all of the foregoing have been
delivered to the Company. The Warrant Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised, with payment to the Company of the
Exercise Price (or by cashless exercise, if permitted) and all taxes required to
be paid by the Holder, if any, pursuant to Section 2(d)(vi) prior to the
issuance of such shares, having been paid.

 

2.4. Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to this Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates, and any group, shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its affiliates, or any
group member, and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates, or any group member. Except as set
forth in the preceding sentence, for purposes of this Section 2.4, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder, it being acknowledged by the Holder that the
Company is not representing to the Holder that such calculation is in compliance
with Section 13(d) of the Exchange Act and the Holder is solely responsible for
any schedules required to be filed in accordance therewith. To the extent that
the limitation contained in this Section 2.4 applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Holder together with any affiliates and any group members) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
Holder, and the submission of a Notice of Exercise shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by the Holder together with any affiliates and any group
members) and of which portion of this Warrant is exercisable, in each case
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 2.4, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the United States
Securities and Exchange Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its affiliates or any group members since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon not less than 61
days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 2.4, provided that the
Beneficial Ownership Limitation in no event exceeds 19.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this Section 2.4 shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 2.4 to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.

 

 3 

 

 

3. Transfer. The registered Holder of this Warrant, by its acceptance hereof,
agrees that it will not sell, transfer or assign or hypothecate this Warrant to
anyone except upon compliance with, or pursuant to exemptions from, applicable
securities laws, and except to an “accredited investor” as defined in Regulation
D under the Securities Act. In order to make any permitted assignment, the
Holder must deliver to the Company the assignment form attached hereto duly
executed and completed, together with this Warrant and payment of all transfer
taxes, if any, payable in connection therewith. The Company shall immediately
transfer this Warrant on the books of the Company and shall execute and deliver
a new Warrant or Warrants of like tenor to the appropriate assignee(s) expressly
evidencing the right to purchase the aggregate number of shares of Common Stock
purchasable hereunder or such portion of such number as shall be contemplated by
any such assignment.

 

4. New Warrants to be Issued.

 

4.1. Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Warrant may be exercised or assigned in whole or in part. In the
event of the exercise or assignment hereof in part only, upon surrender of this
Warrant for cancellation, together with the duly executed exercise or assignment
form and funds (or conversion equivalent) sufficient to pay any Exercise Price
and/or transfer tax, the Company shall cause to be delivered to the Holder
without charge a new Warrant of like tenor to this Warrant in the name of the
Holder evidencing the right of the Holder to purchase the aggregate number of
shares of Common Stock and Warrants purchasable hereunder as to which this
Warrant has not been exercised or assigned.

 

4.2. Lost Certificate. Upon receipt by the Company of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant and of
reasonably satisfactory indemnification, the Company shall execute and deliver a
new Warrant of like tenor and date. Any such new Warrant executed and delivered
as a result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.

 

5. Adjustments

 

5.1. Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the Securities underlying this Warrant shall be subject to adjustment from
time to time as hereinafter set forth:

 

5.1.1. Stock Dividends, Recapitalization, Reclassification, Split-Ups. If, after
the date hereof, and subject to the provisions of Section 5.2 below, the number
of outstanding shares of Common Stock is increased by a stock dividend on the
Common Stock payable in shares of Common Stock or by a split-up,
recapitalization or reclassification of shares of Common Stock or other similar
event, then, on the effective date thereof, the number of shares of Common Stock
issuable on exercise of this Warrant shall be increased in proportion to such
increase in outstanding shares.

 

5.1.2. Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 5.2, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of shares of
Common Stock or other similar event, then, upon the effective date thereof, the
number of shares of Common Stock issuable on exercise of this Warrant shall be
decreased in proportion to such decrease in outstanding shares.

 

5.1.3. Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of this Warrant is adjusted, as provided in
this Section 5.1, the Exercise Price shall be adjusted (to the nearest cent) by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of this Warrant immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.

 

 4 

 

 

5.1.4. Replacement of Securities upon Reorganization, Etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Sections 5.1.1 or 5.1.2 hereof or which solely
affects the par value of such shares of Common Stock, or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and which does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Warrant shall have the right thereafter (until the
expiration of the right of exercise of this Warrant) to receive upon the
exercise hereof, for the same aggregate Exercise Price payable hereunder
immediately prior to such event, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or other transfer, by a Holder of the number of shares of Common Stock
of the Company obtainable upon exercise of this Warrant immediately prior to
such event; and if any reclassification also results in a change in shares of
Common Stock covered by Sections 5.1.1 or 5.1.2, then such adjustment shall be
made pursuant to Sections 5.1.1, 5.1.2, 5.1.3 and this Section 5.1.4. The
provisions of this Section 5.1.4 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers.

 

5.1.5. Changes in Form of Warrant. This form of Warrant need not be changed
because of any change pursuant to this Section, and Warrants in this form issued
in connection with a transfer or exercise of a Warrant after such change may
state the same Exercise Price and the same number of shares of Common Stock as
are stated in the Warrants initially issued. The acceptance by any Holder of the
issuance of new Warrants reflecting a required or permissive change shall not be
deemed to waive any rights to a prior adjustment or the computation thereof.

 

5.2. Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of shares of Common Stock upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of any fractional interests, it being the intent of the parties that all
fractional interests shall be eliminated by rounding any fraction up to the
nearest whole number of shares of Common Stock or other securities, properties
or rights.

 

6. Reservation and Listing.

 

The Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issuance upon exercise of this
Warrant, such number of shares of Common Stock or other securities, properties
or rights as shall be issuable upon the exercise thereof. The Company covenants
and agrees that, upon exercise of the Warrants and payment of the Exercise Price
therefor, all shares of Common Stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid and non-assessable and not
subject to preemptive rights of any stockholder. As long as the Warrants shall
be outstanding, the Company shall use its best efforts to cause all shares of
Common Stock issuable upon exercise of the Warrants to be listed (subject to
official notice of issuance) on all securities exchanges (or, if applicable on
Nasdaq) on which the Common Stock is then listed and/or quoted.

 

 5 

 

 

7. Certain Notice Requirements.

 

7.1. Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holder the right to vote or consent or to receive notice as
a stockholder for the election of directors or any other matter, or as having
any rights whatsoever as a stockholder of the Company. If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the events
described in Section 7.2 shall occur, then, in one or more of said events, the
Company shall give written notice of such event at least fifteen days prior to
the date fixed as a record date or the date of closing the transfer books for
the determination of the stockholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale. Such notice shall
specify such record date or the date of the closing of the transfer books, as
the case may be.

 

7.2. Events Requiring Notice. The Company shall be required to give the notice
described in this Section 7 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its shares of Common Stock for the
purpose of entitling them to receive a dividend or distribution, or (ii) the
Company shall offer to all the holders of its Common Stock any additional shares
of capital stock of the Company or securities convertible into or exchangeable
for shares of capital stock of the Company, or any option, right or warrant to
subscribe therefor, or (iii) a merger or reorganization in which the Company is
not the surviving party, or (iv) a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or merger) or a sale of
all or substantially all of its property, assets and business shall be proposed.

 

7.3. Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 5 hereof,
send notice to the Holder of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.

 

7.4. Transmittal of Notices. All notices, requests, consents and other
communications under this Warrant shall be in writing and shall be deemed to
have been duly made on the date of delivery if delivered personally or sent by
overnight courier, with acknowledgment of receipt by the party to which notice
is given, or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by registered or certified mail, return receipt
requested, postage prepaid and properly addressed as follows: (i) if to the
registered Holder of this Warrant, to the address of such Holder as shown on the
books of the Company, or (ii) if to the Company, to its principal executive
office.

 

8. Miscellaneous.

 

8.1. No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof.

 

 6 

 

 

8.2. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Warrant.

 

8.3. Entire Agreement. This Warrant (together with the other agreements and
documents being delivered pursuant to or in connection with this Warrant)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings of
the parties, oral and written, with respect to the subject matter hereof.

 

8.4. Binding Effect. This Warrant shall inure solely to the benefit of and shall
be binding upon, the Holder and the Company and their respective successors,
legal representatives and assigns, and no other person shall have or be
construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Warrant or any provisions herein contained.

 

8.5. Governing Law; Submission to Jurisdiction. This Warrant shall be governed
by and construed and enforced in accordance with the law of the State of New
York, without giving effect to conflict of laws. The Company hereby agrees that
any action, proceeding or claim against it arising out of, or relating in any
way to this Warrant shall be brought and enforced in the courts of the State of
New York or of the United States of America for the Southern District of New
York, and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company agrees that the
prevailing party(ies) in any such action shall be entitled to recover from the
other party(ies) all of its reasonable attorneys’ fees and expenses relating to
such action or proceeding and/or incurred in connection with the preparation
therefor.

 

8.6. Waiver, Etc. The failure of the Company or the Holder to at any time
enforce any of the provisions of this Warrant shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Warrant or any provision hereof or the right of the Company or any Holder
to thereafter enforce each and every provision of this Warrant. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Warrant shall be effective unless set forth in a written instrument executed by
the party or parties against whom or which enforcement of such waiver is sought;
and no waiver of any such breach, non-compliance or non-fulfillment shall be
construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.

 

[Signature Page Follows]

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the 27th day of July, 2018.

 

  LONG BLOCKCHAIN CORP.         By: /s/ Andrew Shape   Name: Andrew Shape  
Title: Chief Executive Officer



 

   

 

 

WARRANT EXERCISE FORM

 



Date: _____________________

 

Long Blockchain Corp.

12-1 Dubon Court

Farmingdale, NY 11735

 

Ladies and Gentlemen:

 

[The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase ________ shares of Common Stock of Long Blockchain Corp. pursuant to
Section 2.1 thereof, and hereby makes payment of $____________ (at the rate of
$_________ per share of Common Stock) in payment of the Exercise Price pursuant
thereto. Please issue the Common Stock in accordance with the instructions given
below.]

 

[or]

 

[The undersigned hereby elects irrevocably to exercise the within Warrant as to
________ shares of Common Stock of Long Blockchain Corp., on a “cashless” basis,
and to receive _________ shares of Common Stock, equal to the value of such
Warrant as of the date hereof, pursuant to and in accordance with Section 2.2
thereof. Please issue the Common Stock in accordance with the instructions given
below.]

 

The undersigned represents and warrants that (i) it is an “accredited investor”
as defined in Regulation D under the Securities Act, (ii) it is acquiring the
Securities for its own account for investment purposes only and not with a view
to, or for sale in connection with, any subsequent distribution of the
securities, and it has no present intention of selling or otherwise disposing of
the Securities in violation of the securities laws of the United States, and
(iii) it is familiar with the proposed business, management, financial condition
and affairs of the Company, it has had both the opportunity to ask questions of
and receive answers from the officers and directors of the Company and all
persons acting on its behalf concerning the terms and conditions of the offer
made hereunder and has obtained, in its judgment, sufficient information from
the Company to evaluate the merits and risks of an investment in the Company.
Capitalized terms have the meanings ascribed to them in the within Warrant.

 

      Name           Signature

 

    Signature Guaranteed    

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

(Print in Block Letters)

 

Name:       Address:  



 

   

 

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, ________________________________ does hereby sell, assign
and transfer unto _________________________________ the right to purchase
_______________ shares of Common Stock of Long Blockchain Corp. (“Company”)
evidenced by the within Warrant and does hereby authorize the Company to
transfer such right on the books of the Company.

 

Dated:    

 



    Name       Signature

 

      Signature Guaranteed    

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.

 



   

 

 

